Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This FIRST AMENDMENT (this “Amendment”) to that certain Employment Agreement,
dated August 1, 2014 (the “Employment Agreement”), by and between Seventy Seven
Energy Inc., an Oklahoma corporation (the “Company”), and Karl Blanchard (the
“Executive”) is made to be effective as of October 29, 2014. Capitalized words
and phrases used in this Amendment but not defined herein shall have the
meanings set forth in the Employment Agreement. Executive and the Company are
referred to collectively herein as the “Parties.”
R E C I T A L S:
WHEREAS, the Parties entered into the Employment Agreement on August 1, 2014;
and
WHEREAS, the Parties wish to amend certain provisions of the Employment
Agreement.
NOW THEREFORE, the Parties hereby agree as follows:
1.Amendment to Section 5.4(a) of the Employment Agreement. Section 5.4(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:
“(a)     An amount equal to the sum of the following: (i) two (2) times the sum
of the Executive’s Base Salary for the year in which the Termination Date occurs
(or if greater, the year immediately preceding the year in which the Change in
Control occurs), plus (ii) one (1) times the greater of (i) the Executive’s
Annual Bonus received for the immediately preceding year or (ii) the Executive’s
target bonus, if any, for the year in which the Termination Date occurs. Such
amount shall be paid (A) in substantially equal monthly installments beginning
on the Payment Date and continuing through the Restricted Period and (B) such
amount less the aggregate payments made pursuant to clause (A) in a lump sum
within ten (10) days following the end of the Restricted Period;”
2.References in the Employment Agreement. All references in the Employment
Agreement to “this Agreement” shall mean the Employment Agreement as amended by
this Amendment.
3.No Other Amendments. Except as modified by this Amendment, the Employment
Agreement shall remain in full force and effect. Nothing herein shall be held to
alter, vary or otherwise affect the terms, conditions and provisions of the
Employment Agreement, other than as expressly contemplated herein.
4.Severability. If any provision of this Amendment shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
5.Governing Law: Jurisdiction and Venue. This Amendment, for all purposes, shall
be construed in accordance with the laws of Oklahoma without regard to conflicts
of law principles; provided, however, that any provisions relating to equity
compensation shall also be subject to any

1



--------------------------------------------------------------------------------

Exhibit 10.2

federal or state securities laws that may be applicable and the rules of any
stock exchange on which the relevant equity is listed for trading. Any action or
proceeding by either of the parties to enforce this Amendment shall be brought
only in a state or federal court located in Oklahoma County, Oklahoma, or in
arbitration located in Oklahoma County, Oklahoma. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and/or arbitration and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.





2



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first written above.


SEVENTY SEVEN ENERGY INC.


By:    /s/ Jerry Winchester            
Name: Jerry Winchester
Title: President and Chief Executive Officer
EXECUTIVE:
/s/ Karl Blanchard                
Karl Blanchard

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]